I reluctantly concurred in the original opinion in this case, Utah, 134 P.2d 479, upon the sole ground that one clause of the contract seemed to call for some sort of limited control as to a single "service" the agent could perform or refuse to perform in his option.
I cannot concur in the opinion of the court denying the petition for a rehearing. I especially dissent from the following language:
"We again summarize the holdings of all our prior decisions thus: The Employment Compensation Act [Employment Security Act — both titles are used] includes within its operations many relationships not included in the common law relationship of master and servant; under the scope of the act, relationships are either `service relationships' or `non-service relationships'; all `service relationships' `constitute employment' as that term is defined in the act; a `service relationship' exists where one renders services for another for `wages or under a contract of hire'; when it has been determined that a `service relationship' exists, that is, that one performed personal service for another for wages or under a contract of hire, the provisions of Sec. 19(j)(5) are invoked to determine whether or not the service relationship found to exist is one which is included within or one which is excluded from the operations of the Act." (Italics mine.)
Under the Unemployment Security Act (Sec. 42-2a-1) "wages" is no longer wages as we once understood wages. "Contributions" mean money payments required by the act for a state unemployment fund. (Sec. 42-2a-19(g). *Page 201 
Those "contributions" are deductible to the same extent as taxes are deductible upon taxable income. (Sec. 42-2a-7(e). "Contributions" unpaid on the date on which they are due bear interest at one-half of one per cent a month. (Sec. 42-2a-14(a) (1). Penalties are provided if "contributions" are not paid (Sec. 42-2a-14(a)(2). "Contributions" may be collected by a civil suit (Sec. 42-2a-14(c) or as an alternative remedy a warrant may be issued by the "Commission" directed to the sheriff of any county of the State directing him to levy and sell the real and personal property of the delinquent employer (Sec. 42-2a-14(e) and they ("contributions") are a lien upon the property of the employer and follow the goods in case of sale (Sec. 42-2a-14(f) and "wages" includes commissions and bonuses and "gratuities" customarily received by an individual in the course of his employment from persons other than his employing unit (Sec. 42-2a-19(p) with certain items designated that are not "wages". (Sec. 42-2a-19(p)(1)(2)(3) and (4).
Change comes fast and furiously. One must either try to keep the pace or fall by the wayside. Words get each other by the tail and run around in circles so fast as to make the head swim. If semantics is the word, this act has set a pace in definition and semantics that "worries the cat that killed the rat that ate the malt that lay in the house that Jack built."
It may be, no doubt it is, my fault; but I am compelled to confess I cannot see either harmony or clarity in the opinion of the court. With what I cannot understand, I cannot agree.
PRATT, J., on leave of absence. *Page 202